Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-27 are currently pending and amendments to the claims of 01/12/2022 are acknowledged. 
Election/Restriction
Applicant's election with traverse of Group I, claim 1-14 in the Reply filed on -01/12/2022. By way of application’s election, claims 15-22 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic or linking claim.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Thus, the requirement is still deemed proper and is therefore made FINAL. 
Applicant added new claims 23-27 belonging to elected Group I, and as a result, claims 1-14 and 23-27 are being examined on the merits to which the following grounds of rejections are applicable.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The two (2) information disclosure statements (IDS) submitted on 06/10/2020 and 10/12/2021 were filed before the mailing date of the instant first action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97.  It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith.  

Claim Objections
Claim 27 is objected to because of the following informalities:  “the protein content of the crude oleosomes vary between 20-80 wt%”, which should have written as “the protein content of the crude oleosomes varies between 20-80 wt%”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
It recites “naturally occurring oil bodies (oleosomes)” in line 2, but it is vague and indefinite because this claim uses parentheses to comments on or qualify part of the sentences. It is unclear whether the limitations in parentheses are meant to be limitations in the claims or whether they are only suggestions/examples.  As such, the metes and bounds of the claim cannot be determined. Appropriate correction is required. 

Claim 2 
It recites “the solids” in lines 1-2 which does not have sufficient antecedent basis.
It recites “preferably” in line 2. However, a broad range (e.g., without “prior to the extraction”) or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) (e.g., with “prior to extraction”) is considered indefinite, since the resulting claim 2 does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).

Claim 5
It recites “preferable” in line 2. However, a broad range (e.g., without “spray drying”) or limitation together with a narrow range or limitation that MPEP § 2173.05(c).  Appropriate correction is requested. 

Claim 6
It is not clear what the claimed “carrier” means with respect to “before the isolation/drying step”. Does this term “carrier” mean any carrier that is accepted in the relevant filed? The extracting step of the instant specification (e.g., [0053] of instant publication) requires MilliApH adjusting agent which is a carrier, while the spraying step does not require any materials (see [0050] of instant publication). Does applicant intend that the extracted crude oleosomes are directly spray dried in the absence of any carrier such as maltodextrin?  Appropriate and/or explanation is requested.  

Claim 11
It recites “preferably” in line 4. However, a broad range ( “nuts … soy, sunflower, safflower, flax, maze ... barley”) or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) (“ soy, sunflower, safflower, flax or maze”) considered indefinite, since the resulting claim 2 does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  Appropriate correction is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-14 and 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gray (US2014/0045940A1, ‘Gray’) in view of Kcpchie et al. (US2016/0015049A1, ‘Kcpchie’).
Specifically, 
Claims 1-14 are rejected by Gray; 
Claims 23-27 are rejected by Gray in view of Kcpchie.  

Applicant claims including the below claim 1 filed on 01/12/2022:

    PNG
    media_image1.png
    453
    1211
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	Gray teaches oil body extraction and uses (title), and the extraction comprises obtaining material comprising naturally occurring oil bodies; recovering the oil bodies in a wet preparation and drying the oil bodies (e.g., abstract, [0008] and claims 1 and 13 of prior art). In particular, the method comprises dispersing the oil bodies (which is oleosomes [0018]) in a water to obtain dispersion of oil bodies, extracting with centrifuge at 2600g which reads on the instant range of less than 8000g and filtration to obtain crude extract, and drying the crude oil bodies (e.g., [0069]-[0072]) to isolate them wherein the drying includes spray drying, freeze drying, vacuum drying (e.g., [0028] and [0071]). It appears that there is no intermediate step between extracting step and drying step; and oil bodies recovered from the material containing them into a wet preparation by grinding the material in a water based medium, filtering out the larger material (e.g., [0025]) (instant claims 1-5, 7 and 25), and before drying the crude oil bodies, the carrier would not be used, and when drying the oil bodies in the wet preparation or emulsion a carrier may be used (e.g., [0030]) which is permissive language and means optional limitation and thus, embraces the carrier may not be used (instant claim 6); the pH aqueous phase can be set over a wide range since the oil bodies manifest a pH reversible aggregation at pH 5-7 (e.g., [0056]) which may read on the instant range of pH 2-10 (instant claim 8); and the oil bodies e.g., oleosome is derived from plant materials including seeds, kernels, soya, sunflower, soybean, oil palm, ground nut, safflower, flax, wheat, oat, maize, barley, etc. (e.g., [0007] and [0015]) (instant claims 9-11); the spray drying temperature is 180C which is within the instant range of 80-200C (instant claim 12) and the liquid feed flow rate is 320mL/h and but, the flow rate is determined by assessing the lipid and moisture content, size and initial hexanal production (e.g., [0058]) and thus the instant air flow rate would be optimized depending on the said factors in the absence of criticality evidence (instant claim 13); and the spray drying produces powder, e.g., free flowing powder (e.g., [0023] and [0058]) (instant claim 14). The dried naturally occurring oil bodies of Gray  food product or pharmaceutical product (e.g., [0021] and [0038]). 
However, Gray does not expressly teach the features of instant claims 23, 24, 26 and 27. The deficiencies are cured by Kcpchie. 
Kcpchie teaches a creamer composition comprising olesomes and the oleosomes contains lipid fraction from about 30 to 90%, protein fraction from about 10 to about 25% which overlaps the instant range of between 20-80%, carbohydrate fraction from about 0% to about 40% ([0034]) wherein the protein and carbohydrates are biopolymers; and olesomes are surrounded by oleosins which is called protein ([0019]) (instant claims 23, 26 and 27).  

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Gray is that Gray does not expressly teach the biopolymer of instant claims 23, 24 and 26 and protein content of oleosomes of instant claim 27.  This deficiencies in claims 23, 24, 26 and 27 are cured by the teachings of Kcpchie. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from food industry, personal care industry, pharmacy, physiology and chemistry— without being told to do so.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of Gray with Kapchie, and produce the instant invention. This is because oleosomes of themselves contain biopolymers such as carbohydrate and overlapping content of protein and therefore extracting oily body of oleosomes would necessarily removing at least part of the biopolymers devoid 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613